UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21921 Exact name of registrant as specified in charter: Oppenheimer Transition 2015 Fund Address of principal executive offices: 6803 South Tucson Way Centennial, CO 80112-3924 Name and address of agent for service: Arthur S. Gabinet, Executive Vice President & General Counsel OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street New York, NY 10281-1008 Registrant’s telephone number, including area code: 303-768-3200 Date of fiscal year end: 2/28 Date of reporting period: 07/01/2011-06/30/2012 Item 1. Proxy Voting Record ***** FORM N-Px REPORT ***** ICA File Number: 811-21921 Reporting Period: 07/01/2011 - 06/30/2012 Oppenheimer LifeCycle Funds: Transition 2015 Fund Oppenheimer Transition 2015 Fund Oppenheimer Champion Income Fund Ticker:OCHYXSecurity ID:683944508 Meeting Date:March 7, 2012Meeting Type:Special Record Date:December 7, 2011 Proposal Mgt Rec Vote Cast Sponsor Proposal 1: Election of Trustees 1 William L. Armstrong For For Management 2 Edward L. Cameron For For Management 3 Jon S. Fossel For For Management 4 Sam Freedman For For Management 5 Richard F. Grabish For For Management 6 F. Beverly L Hamilton For For Management 7 Robert J. Malone For For Management 8 F. William Marshall, Jr. For For Management 9 Victoria J. Herget For For Management 10 Karen L. Stuckey For For Management 11 James D. Vaughn For For Management 12 William F. Glavin Jr. For For Management Proposal 2: Change or Removal of Fundamental Investment Policies a Borrowing. For For Management b-1 Concentration of investments. For For Management c Diversification of investments. For For Management e-1 Revise lending. For For Management g-1 Real estate and commodities. For For Management g-2 Real estate and commodities. For For Management h Senior securities. For For Management i Underwriting. For For Management o Objective from fundamental to non-fundamental. For For Management p Approve a change in the Fund’s investment objective. For For Management Proposal 3: To approve an Agremeent and Plan of Reorganization 3 Plan of Reorganization For For Management END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Oppenheimer Transition 2015 Fund By: William F. Glavin, Jr.* William F. Glavin, Jr., President and Principal Executive Officer Date: August 28, 2012 *By: /s/ Randy Legg Randy Legg, Attorney in Fact
